       Case 4:17-cv-05714-YGR Document 84 Filed 08/23/19 Page 1 of 6




 1 GLANCY PRONGAY & MURRAY LLP
   Robert V. Prongay (#270796)
 2 Kara M. Wolke (#241521)

 3 Natalie S. Pang (#305886)
   1925 Century Park East, Suite 2100
 4 Los Angeles, California 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160
   Email: info@glancylaw.com
 6

 7 Attorneys for Lead Plaintiff Henrik Thørring
   and the Proposed Plaintiff Class
 8
   [Additional Counsel on Signature Page]
 9

10
                                  UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12

13   LANCE TULLER, Individually and on Behalf     Case No. 4:17-cv-05714-YGR
     of All Others Similarly Situated,
14                 Plaintiff,                     CLASS ACTION

15                                                JOINT STATUS CONFERENCE
                   v.
                                                  STATEMENT
16
     TINTRI, INC., et al.,
17                                                Date:              August 30, 2019
                   Defendants.                    Time:              9:01 a.m.
18                                                Courtroom:         1

19

20

21

22

23

24

25

26

27

28
                             JOINT STATUS CONFERENCE STATEMENT
                                    Case No. 4:17-cv-05714-YGR
         Case 4:17-cv-05714-YGR Document 84 Filed 08/23/19 Page 2 of 6




 1          The parties respectfully submit this Joint Status Conference Statement in advance of the

 2 August 30, 2019, status hearing, pursuant to the Court’s notice on April 11, 2019. Dkt No. 81.

 3 I.       PROCEDURAL BACKGROUND

 4          On July 10, 2018, Tintri filed a Notice of Petition Under Chapter 11 of the United States

 5 Bankruptcy Code and of Automatic Stay, informing the Court and the parties that it had filed a

 6 voluntary petition under Chapter 11, Title 11 of the United States Code in the United States

 7 Bankruptcy Court for the District of Delaware (“Bankruptcy Court”), captioned In re Tintri, Inc.,

 8 No. 18-11625-KJC, before the Honorable Kevin J. Carey. Dkt. No. 67.

 9          On July 12, 2018, this Court entered an order staying all further proceedings in this action,

10 setting a status hearing for April 12, 2019, and directing Plaintiff to file a joint status update on

11 April 5, 2019. Dkt. No. 68. On September 14, 2018, the Court denied Plaintiff’s subsequent

12 request for relief from the stay with respect to the non-debtor co-defendants. Dkt. No. 78. On

13 April 10, 2019, counsel submitted a joint status update. Dkt. No. 80. In light of the filing of the

14 joint status update, the Court continued the status hearing originally set for April 12, 2019, to

15 August 30, 2019, and requested that a joint status report be filed on August 23, 2019. Dkt. No. 81.

16 II.      STATUS OF THE BANKRUPTCY MATTER

17          Tintri’s bankruptcy case remains pending, and may be close to reaching its next milestone.

18 On July 10, 2019, the Official Committee of Unsecured Creditors filed its Chapter 11 Plan of

19 Liquidation (Bankr. Dkt. No. 391), along with a proposed Disclosure Statement (Bankr. Dkt. No.

20 392). The proposed Plan set forth procedures for liquidating all of Tintri’s remaining tangible and

21 intangible assets and placing the proceeds into a Liquidation Trust, after which funds will be

22 disbursed to various creditors in accordance with the priorities set forth in the Plan. Certain

23 classes of creditors will be allowed to vote on whether to accept or reject the Plan. After all votes

24 have been received—they are due on September 16, 2019—the Bankruptcy Court will hold a

25 hearing to consider the approval of the Plan, which is commonly referred to as confirmation.

26 Bankr. Dkt. No. 411. The confirmation hearing is scheduled for September 26, 2019. Bankr. Dkt.

27 No. 411. If the Bankruptcy Court approves or confirms the Plan, the assets of, and claims against,

28
                                                  1
                             JOINT STATUS CONFERENCE STATEMENT
                                    Case No. 4:17-cv-05714-YGR
         Case 4:17-cv-05714-YGR Document 84 Filed 08/23/19 Page 3 of 6




 1 Tintri would be liquidated in accordance with the terms of the Plan.

 2 III.     RELATED CASES

 3          The state court proceeding, captioned In re Tintri, Inc. Sec. Litig., 17-CIV-04312

 4 (“Related State Action”) pending in the Superior Court of the State of California, County of San

 5 Mateo, before the Honorable V. Raymond Swope, remains stayed at the pleadings stage.

 6 IV.      CASE STATUS UPDATE

 7          On August 6, 2019, the parties in this action and in the Related State Action participated in

 8 private mediation, which was unsuccessful. Plaintiff intends to move to lift the stay in this action

 9 as soon as is practicable and appropriate after the conclusion of Tintri’s confirmation hearing.

10 With this Court’s approval, the parties respectfully suggest that they file a further case status

11 update within 90 days.

12          Additionally, consistent with the Court’s guidance in its Order Staying Action Pending

13 Resolution of Chapter 11 Bankruptcy (Dkt. No. 68), the parties believe that the timely filing of

14 this notice negates the requirement for an appearance on August 30 and that the August 30 status

15 hearing should be taken off the calendar, unless the Court deems a hearing necessary.

16
                                                  Respectfully submitted,
17

18
     Dated: August 23, 2019                       GLANCY PRONGAY & MURRAY LLP
19
                                                  By: /s/ Robert V. Prongay
20                                                Robert V. Prongay
                                                  Kara M. Wolke
21                                                Natalie S. Pang
22                                                1925 Century Park East, Suite 2100
                                                  Los Angeles, California 90067
23                                                Telephone: (310) 201-9150
                                                  Facsimile: (310) 201-9160
24                                                Email: info@glancylaw.com
25
                                                  Lead Counsel for Plaintiffs and the Proposed Class
26

27

28
                                                   2
                              JOINT STATUS CONFERENCE STATEMENT
                                     Case No. 4:17-cv-05714-YGR
       Case 4:17-cv-05714-YGR Document 84 Filed 08/23/19 Page 4 of 6



                                       COHEN MILSTEIN SELLERS & TOLL PLLC
 1                                     Steven J. Toll
 2                                     Times Wang
                                       1100 New York Ave. NW, Suite 500
 3                                     Washington, DC 20005
                                       Telephone: (202) 408-4600
 4                                     Facsimile: (202) 408-4699
 5
                                       BRONSTEIN GEWIRTZ & GROSSMAN LLP
 6                                     Peretz Bronstein
                                       60 East 42nd Street, Suite 4600
 7                                     New York, New York 10165
                                       Telephone: (212) 697-6484
 8                                     Facsimile: (212) 697-7296
 9
                                       Additional Counsel for Plaintiffs and the Proposed
10                                     Plaintiff Class

11 DATED: August 23, 2019             WILSON SONSINI GOODRICH & ROSATI
12
                                      By: s/ Benjamin M. Crosson
13                                    Caz Hashemi
                                      Benjamin M. Crosson
14                                    Doru Gavril
                                      650 Page Mill Road
15
                                      Palo Alto, California 94304
16                                    Telephone: (650) 493-9300
                                      Facsimile: (650) 565-5100
17                                    Email: chashemi@wsgr.com
                                      Email: bcrosson@wsgr.com
18                                    Email: dgavril@wsgr.com
19
                                      Attorneys for Defendant Tintri. Inc.
20
     DATED: August 23, 2019            BERGESON, LLP
21
                                       By: /s/ John D. Pernick
22
                                       John D. Pernick
23                                     111 North Market Street, Suite 600
                                       San Jose, CA 95113
24                                     Telephone: (408) 291-6200
                                       Facsimile: (408) 297-6000
25                                     Email: jpernick@be-law.com
26
                                       Attorneys for Individual Defendants Ken Klein, Ian
27                                     Halifax, and Kieran Harty

28
                                             3
                        JOINT STATUS CONFERENCE STATEMENT
                               Case No. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 84 Filed 08/23/19 Page 5 of 6




 1 DATED: August 23, 2019                        O’MELVENY & MYERS LLP
 2
                                                 By: s/ Matthew W. Close
 3                                               Matthew W. Close
                                                 400 South Hope Street, 18th Floor
 4                                               Los Angeles, California 90071
 5                                               Telephone: (213) 430-6000
                                                 Facsimile: (213) 430-6407
 6
                                                 Jonathan Rosenberg
 7                                               7 Times Square
                                                 New York, New York 10036
 8                                               Telephone: (212) 326-2000
 9                                               Facsimile: (212) 326-2061

10                                               Attorneys for Defendants Morgan Stanley & Co.
                                                 LLC; Merrill Lynch, Pierce, Fenner & Smith Inc.;
11                                               Pacific Crest Securities, a division of KeyBanc
                                                 Capital Markets Inc.; Needham & Co., LLC; Piper
12
                                                 Jaffray & Co.; Raymond James & Associates, Inc.;
13                                               and William Blair & Company, L.L.C.

14

15                                          ATTESTATION

16          I, Robert V. Prongay, am the ECF user whose identification and password are being used

17 to file this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that each of the

18 Signatories herein, including Counsel for Defendants, concur in this filing.

19
     DATED: August 23, 2019                             s/ Robert V. Prongay
20                                                      Robert V. Prongay

21

22

23

24

25

26

27

28
                                                  4
                             JOINT STATUS CONFERENCE STATEMENT
                                    Case No. 4:17-cv-05714-YGR
        Case 4:17-cv-05714-YGR Document 84 Filed 08/23/19 Page 6 of 6




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2
            I, the undersigned say:
 3
            I am not a party to the above case, and am over eighteen years old. On August 23, 2019, I
 4
     served true and correct copies of the foregoing document, by posting the document electronically
 5

 6 to the ECF website of the United States District Court for the Northern District of California, for

 7 receipt electronically by the parties listed on the Court’s Service List.

 8          I affirm under penalty of perjury under the laws of the United States of America that the
 9
     foregoing is true and correct. Executed on August 23, 2019, at Los Angeles, California.
10

11
                                                          s/ Robert V. Prongay
12                                                        Robert V. Prongay
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
